DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This application is a CON of PCT/CN2020/071600 01/11/2020, and it also claims foreign priority of Application CHINA 201910502645.8 06/11/2019.

Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.  Certified copy of foreign priority paper is filed on 07/15/2020.

Status of Claims
	Claims 1, 4, 6-9, 12, 14-17, 20, and 22-24 are currently pending and rejected.
	Claims 2, 3, 5, 10, 11, 13, 18, 19, and 21 are canceled.

Claim Rejection – 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 4, 6-9, 12, 14-17, 20, and 22-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, 9, and 17 are amended with the limitation, “in response to determining that the repayment of the repayment amount has not been paid completely by the loan applicant by the repayment date, sending original evidence information corresponding to the evidence storage transaction to the judicial network node to be compared by the judicial institution, wherein the original evidence information is to be compared to the transaction record retrieved from the blockchain using the judicial decision logic for determining authenticity of the original evidence information, wherein the original evidence information comprises the loan contract signed by the loan applicant, wherein the original evidence information sent from the block chain node and the transaction record retrieved from the blockchain are both input into the judicial decision logic to obtain a judicial decision on the loan, and the judicial decision is uploaded to the blockchain for evidence storage in a form of a judicial decision transaction”.  Examiner finds that this limitation is only mentioned in paragraph 0092, but the current claim language does not accurately describe the invention as recited in paragraph 0092.  Paragraph 0092 recites:
[0092] In still another implementation provided in the present specification, the blockchain network further includes a network node of a judicial institution. When the loan requester has not completed repayment of the second quantity of loans within the second time limit or there is another loan dispute, the financial institution can file a lawsuit to the judicial institution to request the loan requester to complete the repayment or other claims. The network node of the judicial institution obtains the at least one evidence storage transaction sent by the network node of the financial institution from the distributed database of the blockchain, receives original evidence information that is sent by the network node of the financial institution and corresponds to the at least one evidence storage transaction, and executes judicial decision logic based on the at least one evidence storage transaction and the original evidence information. Based on a correspondence between an evidence storage transaction and original evidence information (e.g., a correspondence between a hash digest of original evidence information and the original evidence information or a correspondence between an evidence information ciphertext and original evidence information) stored in the database of the blockchain, the judicial institution can determine authenticity of the original evidence information, so as to provide data evidence support for the judicial decision logic executed based on the original evidence information, and reduce labor costs needed by steps such as obtaining evidence and performing notarization by a judicial officer”.
	The claim language “sending original evidence information corresponding to the evidence storage transaction to the judicial network node to be compared by the judicial institution, wherein the original evidence information is to be compared to the transaction record retrieved from the blockchain” does not clearly recite who/what (note: the network node of the financial institution) is sending the original evidence to the judicial network node and using which communication channel (note: off-the-blockchain-network channel, according to conversion during interview).  Without these details, it is confusing as to what is actually being compared (note: original evidence from financial institution via off-the-blockchain-network channel vs. evidence storage transaction retrieved from blockchain).  Applicant is encouraged to incorporate the language in the specification to clarify the claim language.
	Moreover, it is unclear what the “judicial decision” actually includes.  Reading from the claim language, “the original evidence information sent from the block chain node and the transaction record retrieved from the blockchain are both input into the judicial decision logic to obtain a judicial decision on the loan”, it is unclear whether the “judicial decision” is merely deciding whether the original evidence information is authentic or it is regarding to loan applicant’s failure to repay the loan. Clarification in the claim language is required.

Claim Rejection – 35 U.S.C. 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1, 4, 6-9, 12, 14-17, 20, and 22-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The rationale for this finding is explained below.  In the instant case, the claims are directed towards receiving, underwriting, issuing, recording, and disputing a loan contract.  The concept is clearly related to managing commercial/legal interaction between people, thus the present claims fall within the Certain Method of Organizing Human Activity grouping according to 2019 Revised Patent Subject Matter Eligibility Guidance.   The claims do not include limitations that are “significantly more” than the abstract idea because the claims do not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Note that the limitations, in the instant claims, are done by the generically recited computer device.  The limitations are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry.  Therefore, claims 1, 4, 6-9, 12, 14-17, 20, and 22-24 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.    
Step 1: The claims 1, 4, 6-9, 12, 14-17, 20, and 22-24 are directed to a process, machine, manufacture, or composition matter.
In Alice Corp. Pty. Ltd. v. CLS Bank Intern., 134 S. Ct. 2347 (2014), the Supreme Court applied a two-step test for determining whether a claim recites patentable subject matter. First, we determine whether the claims at issue are directed to one or more patent-ineligible concepts, i.e., laws of nature, natural phenomenon, and abstract ideas. Id. at 2355 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1296–96 (2012)). If so, we then consider whether the elements of each claim, both individually and as an ordered combination, transform the nature of the claim into a patent-eligible application to ensure that the patent in practice amounts to significantly more than a patent upon the ineligible concept itself. 
Step 2A: The claims are directed to an abstract idea.
Prong One
The present claims are directed towards receiving, underwriting, issuing, recording, and disputing a loan contract.  The concept comprises obtaining a loan application from an applicant, determining whether to approve the loan application, issuing a loan to the applicant, and recording the loan transaction in a blockchain.  Similar to claim 2 of Example 42 of 2019 Revised Patent Subject Matter Eligibility Guidance, the present claims are related to managing commercial/legal interaction between people, thus the present claims fall within the Certain Method of Organizing Human Activity grouping.  The performance of the claim limitations using generic computer components (i.e. a processor and a memory of a blockchain node) does not preclude the claim limitation from being in the certain methods of organizing human activity grouping.  The use of blockchain to encrypt loan transaction record also does not render the claims less abstract, because using block chain to encrypt record (e.g. ledger or contract) was well-known in computer art.  The claimed invention does not use blockchain technology any differently.  Accordingly, this claim recites an abstract idea.
Prong Two
The present independent claims 1, 9, and 17 recite a processor coupled with a memory (i.e. a blockchain node) as additional elements.  The additional elements are claimed to perform basic computer functions, such as receiving, processing, storing data, and transmitting data over a network.  According to MPEP 2106.05(d), “performing repetitive calculations“, “receiving, processing, and storing data”, “electronically scanning or extracting data from a physical document”, “electronic recordkeeping”, and “receiving or transmitting data over a network, e.g., using the Internet to gather data” are considered well-understood, routine, and conventional functions of computer.  The use of blockchain to encrypt loan transaction record also does not render the claims less abstract, because using block chain to encrypt record (e.g. ledger or contract) was well-known in computer art.  The claimed invention does not use blockchain technology any differently.  The recitation of the computer elements amounts to mere instruction to implement an abstract concept on computers.  The present claims do not solve a problem specifically arising in the realm of computer networks.  Rather, the present claims implement an abstract concept using existing blockchain technology in a networked computer environment.  The present independent claims do not recite limitation that improve the functioning of computer, effect a physical transformation, or apply the abstract concept in some other meaningful way beyond generally linking the user of the abstract concept to a particular technological environment.  
In the response filed on 11/30/2020, claim 1, 9, and 17 are amended with the limitation, “in response to determining that the repayment of the repayment amount has not been paid completely by the loan applicant by the repayment date, sending original evidence information corresponding to the evidence storage transaction to the judicial network node to be compared by the judicial institution, wherein the original evidence information is to be compared to the transaction record retrieved from the blockchain using the judicial decision logic for determining authenticity of the original evidence information, wherein the original evidence information comprises the loan contract signed by the loan applicant, wherein the original evidence information sent from the block chain node and the transaction record retrieved from the blockchain are both input into the judicial decision logic to obtain a judicial decision on the loan, and the judicial decision is uploaded to the blockchain for evidence storage in a form of a judicial decision transaction”.  
Applicant argued that the original evidence information being sent from blockchain node (i.e. financial institution) and the transaction record retrieved from the blockchain, which are two different sources, are being compared as an additional measure not inherent in existing blockchain technologies.  Examiner argues that comparing a stored document to a corresponding original document directly from issuer to authenticate the stored document is a common sense practice.  Examiner also finds that matching document retrieved from blockchain platform against original document to determine authenticity was conventional in the field of blockchain.  The amended limitation does not appear to improve computer or blockchain functionality.  Merely use existing blockchain technology to facilitate a longstanding practice of receiving, underwriting, issuing, recording, and disputing a loan contract does not preclude the claims from being in the certain methods of organizing human activity grouping.
The dependent claims 4, 6-8, 12, 14-16, 20, and 22-24 do not recite any limitations that integrate the abstract idea into a practical application.  In fact, the dependent claims do not recite any additional element over what is recited in the independent claims.  They do not recite limitation that improve the functioning of computer, effect a physical transformation, or apply the abstract concept in some other meaningful way beyond generally linking the user of the abstract concept to a particular technological environment.  As such, the present claims fail to integrate into a practical application.
Step 2B: The claims do not recite additional elements that amount to significantly more than the abstract idea.  
	As discussed earlier, the present claims only recite a processor coupled with a memory as additional elements.  The additional elements are claimed to perform basic computer functions, such as receiving, processing, storing data, and transmitting data over a network.  According to MPEP 2106.05(d), “performing repetitive calculations“, “receiving, processing, and storing data”, “electronically scanning or extracting data from a physical document”, “electronic recordkeeping”, and “receiving or transmitting data over a network, e.g., using the Internet to gather data” are considered well-understood, routine, and conventional functions of computer.  The use of blockchain technology to record data is also not inventive.  For instance, Bitcoin and other virtual currency have been using blockchain technology to record and distribute ledger for more than a decade.  Blockchain technology are also used in many other areas, such as logistics, insurance, contract, and voting, to encrypt sensitive information.  The present claims do not improve the functioning of computer or blockchain technology.  Simply implementing the abstract idea on a generic computer or using a computer as a tool to perform an abstract idea cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  Therefore, the present claims are ineligible for patent.

Response to Remarks
	Rejection under 35 U.S.C. 101
In the response filed on 11/30/2020, claim 1, 9, and 17 are amended with the limitation, “in response to determining that the repayment of the repayment amount has not been paid completely by the loan applicant by the repayment date, sending original evidence information corresponding to the evidence storage transaction to the judicial network node to be compared by the judicial institution, wherein the original evidence information is to be compared to the transaction record retrieved from the blockchain using the judicial decision logic for determining authenticity of the original evidence information, wherein the original evidence information comprises the loan contract signed by the loan applicant, wherein the original evidence information sent from the block chain node and the transaction record retrieved from the blockchain are both input into the judicial decision logic to obtain a judicial decision on the loan, and the judicial decision is uploaded to the blockchain for evidence storage in a form of a judicial decision transaction”.  
Applicant argued that the original evidence information being sent from blockchain node (i.e. financial institution) and the transaction record retrieved from the blockchain, which are two different sources, are being compared as an additional measure not inherent in existing blockchain technologies.  Examiner argues that comparing a stored document to a corresponding original document directly from issuer to authenticate the stored document is a common sense practice.  Examiner also finds that matching document retrieved from blockchain platform against original document to determine authenticity was conventional in the field of blockchain.  The amended limitation does not appear to improve computer or blockchain functionality.  Merely use existing blockchain technology to facilitate a longstanding practice of receiving, underwriting, issuing, recording, and disputing a loan contract does not preclude the claims from being in the certain methods of organizing human activity grouping.
Examiner maintains the ground of rejection under 35 U.S.C. 101.

	Rejection under 35 U.S.C. 103
Applicant’s arguments, see Remarks, filed on 11/30/2020, with respect to rejection under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection under 35 U.S.C. 103 has been withdrawn. 

Rejection under 35 U.S.C. 112
New rejection under 35 U.S.C. 112 is cited, because the amended limitation is unclear.
Prior Art Cited but not Applied
	Castinado et al. (Pub. No.: US 2019/0034922) is cited, because the prior art teaches a smart contract using blockchain technology to grant the access to third party computing system, such as judicial node, to all data records within the blockchain in which the third party either received or transferred resources.  The smart contract may grant access to a court to provide the court with evidence of transactions (see paragraph 0037).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO FU whose telephone number is (571)270-3441.  The examiner can normally be reached on 9:00 AM - 6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAO FU/Primary Examiner, Art Unit 3697                                                                                                                                                                                                        
APR-2021